PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/799,151
Filing Date: 19 Apr 2010
Appellant(s): Michel, Kenneth



__________________
Farshad Farjami
Reg. No. 41,014
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 FEBRUARY 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 SEPTEMBER 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that claims 1, 7-11, 17-21 and 23-31 are allowable over the various prior art combinations of references.  The Examiner respectfully disagrees based on the reasons outlined below.

On pages 8-9 of the Appeal Brief, Appellant argues that the cited combination of references does not disclose all the claimed limitations.  Specifically, Appellant argues (regarding at least claims 1, 11, and 27) that Walker fails to disclose, teach, or suggest the limitation “wherein one or more of the plurality of business rules restrict content for display by the one or more television applications set to be available based on at least one of a main video content of the channel presently tuned or a present time,” as recited by the claims.  The Examiner respectfully disagrees.  Initially, it is noted that the exact limitations specified by Appellant are not what Walker was explicitly cited as disclosing.  As was shown in the rejection, Park in view of Peterka was cited as disclosing (among other things) the plurality of business rules further specifying rules (see Peterka; security policy data provided to receiver; col. 5, lines 31-39, and set by network operator 

On pages 9-14 of the Appeal Brief, Appellant argues that a prima facie case of obvious has not been established.  The Examiner again respectfully disagrees.  As was also shown in the rejection, the Examiner specifically pointed out all the limitations that each reference cited alone and in combination, as well as those that were lacking from the references and combinations.  As additional references were added to cure the deficiencies of the previous references, proper motivation and reasoning to combine was given for each, with the motivations coming from the references themselves.  As example, the reasoning and motivations to combine each of the references was stated as "...by allowing permissions to be associated with received widgets/information and channels/times, in order to provide a system for controlling access to digital television receiver functionality, resources and user data from downloaded applications in a digital television receiver (see Peterka; col. 3, lines 34-37)"; "...by allowing rules to explicitly specify what content of an application was restricted, in order to provide improved systems and methods for an interactive television application which allows for 

On pages 14-16 of the Appeal Brief, Appellant argues (still regarding claims 1, 11, and 27) that the combination of references (and again, particularly Walker) does not disclose, teach, or suggest “wherein one or more of the plurality of business rules 

On pages 17-18 of the Appeal Brief, Appellant argues (regarding claims 24 and 26) that the prior art combination of references does not disclose these claimed limitations.  Specifically, Appellant argues that Walker do not disclose, teach, or suggest that business rules restricting content within an application are based on an agreement with the developer of the application.  The Examiner respectfully disagrees.  Initially, it is noted that the exact limitations specified by Appellant are not what Walker was explicitly cited as disclosing.  As was shown in the rejection, Park in view of Peterka was cited as disclosing (among other things) the plurality of business rules restrict content for display 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RANDY A FLYNN/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.